Exhibit 10.2

AMENDMENT TO CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June 29,
2005, is entered into by and among CASCADE CORPORATION, an Oregon corporation,
(the “Company”), the several financial institutions party as of the date hereof
to the Credit Amendment referred to below (collectively called the “Lenders” and
individually called a “Lender”), and BANK OF AMERICA, N.A., as agent for itself
and the Lenders (in such capacity, the “Agent”).

RECITALS

A.            The Company, the Lenders and the Agent are parties to a Credit
Agreement, dated as of February 28, 2003 (as amended from time to time, the
“Credit Agreement”).

B.            Pursuant to the Credit Agreement, the Lenders have extended and
are continuing to extend certain credit facilities to the Company.

C.            The Company, the Agent and the Lenders desire to extend the
maturity date from December 18, 2005 to February 28, 2006, so as to extend the
term of the Company’s credit facilities to a full three-year period. In
addition, the parties desire to increase the letter of credit sublimit.

D.            The Lenders are willing to amend the Credit Agreement, but only as
provided, and subject to the terms and conditions contained, in this Amendment.

THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1.             Defined Terms. Unless otherwise defined herein, each capitalized
term used herein shall have the meaning assigned thereto in the Credit
Agreement.

2.             Amendment to Credit Agreement. Upon the effectiveness of, and
subject to the terms and conditions contained in, this Amendment:

(a)           Section 1.1 is hereby amended to delete the definition of
“Maturity Date” and replace such definition with the following:

“Maturity Date” means February 28, 2006.

(b)           Section 4.2(a) is hereby amended to increase the maximum amount of
Letter of Credit Usage from Five Million Dollars ($5,000,000) to Ten Million
Dollars ($10,000,000).

(c)           Section 4.2(a) is hereby amended to add the following:

In the sole discretion of L/C Issuer, L/C Issuer may issue Letters of Credit in
currencies other than that of the United States of America.

1


--------------------------------------------------------------------------------




3.             Representations and Warranties. The Company hereby represents and
warrants to the Agent and the Lenders as follows:

(a)           No Default or Event of Default has occurred and is continuing.

(b)           The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Person) in
order to be effective and/or enforceable. Each of this Amendment and the Credit
Agreement as amended by this Amendment constitutes the legal, valid and binding
obligation of the Company, enforceable against it, without defense, counterclaim
or offset, in accordance with its terms (subject to the waivers set forth in
this Amendment), except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights.

(c)           All representations and warranties of the Company contained in the
Credit Agreement and the statements set forth in the recitals of this Amendment
are true and correct on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), in each case, other than those that
would not be true and correct but for the effectiveness of this Amendment.

(d)           The Company is entering into this Amendment on the basis of its
own business judgment, without reliance upon the Agent, any Lender or any other
Person.

4.             Effective Date. This Amendment will become effective as of the
date first set forth above (the “Effective Date”), provided that each of the
following conditions precedent is satisfied on or before the Effective Date:

(a)           the Agent has received, in sufficient number for each Lender, duly
executed originals (or, if elected by the Agent, an executed facsimile copy, to
be followed promptly by delivery of executed originals) of this Amendment,
executed by the Company and each of the Lenders and acknowledged by the Agent,
together with the Guarantor Acknowledgment and Consent attached hereto, executed
by each Guarantor.

(b)           all of the representations and warranties contained herein or
incorporated herein by reference) are true and correct as of the Effective Date.

(c)           the Agent shall have received payment for all of the fees, costs
and expenses of the Agent (including reasonable attorneys’ fees) in connection
with the transactions contemplated hereby).

5.             No Further Amendments. Other than the specific amendments of the
Credit Agreement as set forth in Section 2 hereof: (i) nothing contained herein
shall be deemed a waiver of any provision, or any other existing or future
noncompliance with any provision, of the Credit Agreement (including the Credit
Agreement as amended hereby); and (ii) all of the terms, covenants and
provisions of the Credit Agreement are and shall remain in full force and
effect.

2


--------------------------------------------------------------------------------




6.             Miscellaneous.

(a)           All references in the Credit Agreement and in the other Loan
Documents to the Credit Agreement shall henceforth refer to the Credit Agreement
as amended by this Amendment. This Amendment shall be deemed incorporated into,
and a part of, the Credit Agreement. This Amendment is a Loan Document.

(b)           This Amendment is made pursuant to Section 10.1 of the Credit
Agreement and shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

(c)           This Amendment shall be governed by and construed in accordance
with the law of the State of Oregon.

(d)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by delivery of a hard copy original, and that receipt by the Agent of a
facsimile transmitted document purportedly bearing the signature of a Lender or
the Company (or Guarantor) shall bind such Lender or the Company (or Guarantor),
respectively, with the same force and effect as the delivery of a hard copy
original. Any failure by the Agent to receive the hard copy executed original of
such document shall not diminish the binding effect of receipt of the facsimile
transmitted executed original of such document of the party whose hard copy page
was not received by the Agent.

(e)           If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.

(f)            Each of the provisions set forth in Section 10 of the Credit
Agreement is incorporated herein by this reference and made applicable to this
Amendment.

(g)           The Company covenants to pay to or reimburse the Agent, upon
demand, for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.

(h)           UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE
BY THE LENDERS AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

CASCADE CORPORATION, as the Company

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------




GUARANTOR ACKNOWLEDGMENT AND CONSENT

The undersigned Guarantor hereby: (i) acknowledges and consents to the terms,
and the execution, delivery and performance, of the foregoing Amendment (the
“Amendment”) (without implying the need for any such acknowledgment or consent);
and (ii) represents and warrants to the Agent and the Lenders that, both before
and after giving effect to the Amendment: (A) its Guaranty remains in full force
and effect as an enforceable obligation of such Guarantor (except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights), without defense, counterclaim or offset; and (B) it is in
compliance with all of its covenants contained in its Guaranty and in each other
Loan Document applicable to it. The undersigned further represents and warrants
to the Agent and the Lenders that the execution and delivery by such Guarantor
of, and the performance by such Guarantor of its obligations under, this
Guarantor Acknowledgment and Consent, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by any Person (including,
without limitation, any Governmental Person) in order to be effective and/or
enforceable. The undersigned remakes as of the Effective Date (as defined in the
Amendment) all of the representations and warranties made by it under its
Guaranty. Capitalized terms used herein and not otherwise defined have the
respective meanings assigned to them in the Credit Agreement (as defined in the
Amendment).

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guarantor
Acknowledgment and Consent by its duly authorized officer as of June 29, 2005.

 

SANDY BLVD. DEVELOPMENT ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5


--------------------------------------------------------------------------------